Citation Nr: 1028975	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, claimed as dysfunctional uterine bleeding, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for a right hip disorder, 
claimed as osteoarthritis, right great trochanter.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to December 
2005. 

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  A May 2007 
rating decision issued after the receipt of additional service 
treatment records held that no change was warranted in the May 
2006 rating decision.  

The Veteran and her husband testified during an April 2010 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is in the claims file.  

The issue of entitlement to service connection for a right hip 
disorder, claimed as osteoarthritis, right great trochanter, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There has been no demonstration by competent and credible 
evidence of record that the Veteran has a chronic disability 
manifested by a gynecological disorder, claimed as dysfunctional 
uterine bleeding, or that any such disorder is related to an in-
service disease or injury.


CONCLUSION OF LAW

Chronic disability manifested by a gynecological disorder, 
claimed as dysfunctional uterine bleeding, to include as due to 
undiagnosed illness, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a June 2005 letter 
sent to the appellant that fully addressed all necessary notice 
elements for direct service connection and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.

The Veteran has not been provided notice with respect to claims 
for service connection due to undiagnosed illness.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is 
presumed prejudicial, and that once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the appellant.  
The Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's uniquely 
pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In this 
regard, the Board notes that during the April 2010 hearing, the 
Veteran and her representative contended that her service 
connection claim should also be adjudicated as due to an 
undiagnosed illness.  This contention shows that the Veteran had 
actual notice of the elements required to establish service 
connection based on an undiagnosed illness.  The fact that the 
Veteran has been represented by a service organization during the 
appeal is also relevant.  Overton v. Nicholson, 20 Vet. App. 427, 
438 (2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that appellant 
has been prejudiced by any notice error").  These factors 
demonstrate that the Veteran has submitted all evidence and/or 
information in her possession and thus the purpose of the VCAA 
was not frustrated.

A March 2006 letter provided the criteria for assignment of an 
effective date and disability rating in the event of award of the 
benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  A 
VA medical opinion was obtained in July 2008.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate, as it 
is predicated on a reading of the Veteran's claims file and 
medical records, including service treatment records and the 
report of a VA outpatient gynecological consultation conducted a 
short time earlier.  The report considers all of the pertinent 
evidence of record, to include the statements of the Veteran, and 
provides a rationale for the opinion offered.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; (2) 
of a chronic disability such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% or 
more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 
1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability resulting 
from an undiagnosed illness referred to in this section shall be 
rated using evaluation criteria from the VA's Schedule for Rating 
Disabilities for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are similar.  
A disability referred to in this section shall be considered 
service-connected for the purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

During the April 2010 hearing, the Veteran described her current 
symptoms in detail.  She also stated that her abnormal bleeding 
began after a June 2001 miscarriage.  She began Depro-Provera 
within six weeks of the miscarriage.  Her abnormal bleeding then 
became worse until she was taken off Depro-Provera and given an 
IUD in 2003.  The  Veteran's representative requested that the 
Veteran's claim be adjudicated as an undiagnosed illness. 

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim.  
The evidence of record reflects that it is less likely than not 
that the Veteran's post-service abnormal bleeding is related to 
the abnormal bleeding she had while on active duty.  The evidence 
of record also reflects that the Veteran does not have an 
undiagnosed illness satisfying the criteria at 38 C.F.R. § 3.317. 

Initially, the Board notes that the Veteran's DD Form 214 
reflects that she served in Kuwait and Iraq.  Thus, the Veteran 
is eligible for presumptive service connection under 38 U.S.C.A. 
§ 1117.  The Board also notes that the sign or symptom at issue 
here - a gynecological disorder, claimed as dysfunctional uterine 
bleeding - is among those listed in the pertinent regulation, and 
that it was complained of during the presumptive period.  See 38 
C.F.R. § 3.317(b) (listing "menstrual disorders" as "signs or 
symptoms").  

The Veteran's service treatment records reflect that she 
underwent a coloscopy in 2001 for a low-grade lesion.  The 
Veteran had a miscarriage followed by a D&C in June 2001. A July 
2002 well woman examination report notes a c-section birth in 
March 2000, and a miscarriage.  The report also provides that the 
Veteran used Depo for birth control and had unpredictable 
spotting and bleeding since May.  She stated that she had had no 
period for approximately one year prior to that.  In January 
2003, she complained of problems with her menstrual cycle and 
Depro-Provera use was noted.  The assessment was amenorrhea, 
likely due to Provera.  In December 2003, she complained of 
bleeding for four weeks.  The report noted past use of Depro-
Provera.  The diagnosis was dysfunctional uterine bleeding.  The 
Veteran switched from Depo-Provera to an IUD in 2004, which she 
used until 2006.  

The report of an August 2005 VA examination (conducted when the 
Veteran was still on active duty), provides that the examiner 
reviewed the Veteran's service treatment records.  The Veteran 
reported that since being in Depro-Provera in 2003, she had 
irregular vaginal bleeding that occurred every six weeks.  The 
bleeding occurred from one day to five days.  She had days where 
she spotted and days where she had to change a super absorbancy 
tampon every three hours.  The report notes that she was gravida 
2, para 1, with one miscarriage.  She had no follow-up of 
dysfunctional uterine bleeding since 2003.  

On physical examination, the Veteran's cervix was round and 
smooth.  There was no vaginal discharge and rugae were normal.  
The uterus was normal size, shape and consistency.  There was no 
tenderness on palpation of the uterus or adnexa.  The pertinent 
diagnosis was dysfunctional uterine bleeding.  

The report of a February 2008 outpatient VA gynecological 
consultation provides that the Veteran presented with irregular 
bleeding, with normal cycles until seven years earlier.  Results 
of physical examination and endometrial biopsy were provided.  
The impression was 31-year old para 1-0-1-1 with irregular 
bleeding.  The physician noted that it sounded as though the 
Veteran had some hormone dysfunction, probably the hypothymic 
pituitary ovarian axis, that had not settled down after her Depo-
Provera and other hormones.  Ultrasound findings did not indicate 
any fibroids to explain the abnormal bleeding.  

A VA examiner reviewed the Veteran's claims file in July 2008.  
In a July 2008 report, the examiner set forth the Veteran's 
medical history in detail.  He summarized that it appeared that 
the Veteran's bleeding issues related to a time from 2001 to 2005 
and were associated with a pregnancy, Depo-Provera or an IUD.  
The Veteran's bleeding in 2008 was without a specific diagnosis.  
The examiner therefore expressed the opinion that the Veteran's 
2008 bleeding was less likely than not associated with her 
bleeding related to contraception and pregnancy in previous 
years.  

The Board finds that the foregoing post-service medical records 
do not support the Veteran's claim for service connection.  They 
provide no medical evidence of any objective indications of 
chronic disability.  They include no opinion that the Veteran has 
a chronic disability due to an undiagnosed illness.  Thus, they 
do not support service connection based on an undiagnosed 
illness.  38 C.F.R. § 3.317(a)(3), (4).  

As for service connection on a direct basis, the July 2008 VA 
examination report is highly probative evidence against service 
connection.  It is based on results from a recently conducted 
gynecological VA consultation examination, and a review of the 
Veteran's past medical records, including her service treatment 
records.  It is supported by reference to her medical history and 
the history of her symptoms, as indicated by the objective 
medical evidence of record.  This fact is particularly important, 
in the Board's judgment, as the reference makes for a more 
convincing rationale.  There is no competent medical evidence to 
the contrary.  

The Board is aware of the Veteran's own contentions that her 
gynecological disorder, claimed as dysfunctional uterine 
bleeding, is related to her active duty or is due to an 
undiagnosed illness.  These contentions do not constitute medical 
evidence in support of her claim.  The Veteran is not competent 
to diagnose the etiology of her disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, her 
assertions cannot constitute competent medical evidence that she 
incurred a gynecological disorder, claimed as dysfunctional 
uterine bleeding, as a result of her active duty or an 
undiagnosed illness.  

The Board is also aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As noted above, lay persons are competent to report objective 
signs of illness.  Gutierrez, supra.  

Nevertheless, to the extent that the Veteran could observe 
continuity of gynecological symptoms and abnormal uterine 
bleeding since service, the Board finds that her opinions are 
outweighed by the lack of probative medical evidence in support 
of her claim.  In this regard, while the Board acknowledges that 
the absence of any corroborating medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  Simply 
stated, the Board finds that the post-service medical records 
(which include no evidence of objective indications of chronic 
disability, and contain the probative July 2008 VA negative 
medical opinion) outweigh the Veteran's contentions.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a gynecological disorder, claimed as 
dysfunctional uterine bleeding, to include as due to undiagnosed 
illness, is denied.  




REMAND

During the April 2010 hearing, the Veteran testified she had 
received treatment for her right hip disorder while on active 
duty for training at Fort Huachuca from March 2009 to July 2009.  
Records of this treatment are not in the claims file.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(2) (2009).  There are also heightened 
obligations to assure that the record is complete with respect to 
Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary 
information from the Veteran, use all 
indicated sources to obtain copies of any 
reserve service treatment records that 
have not been associated with the claims 
file, including those from her period of 
active duty for training from March to 
July 2009 at Fort Huachuca.

2.  Then, after conducting any additional 
evidentiary development deemed necessary, 
to include but not limited to a VA 
examination, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


